Citation Nr: 0914118	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-25 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The Veteran served on active duty from May 1943 to October 
1945.  He died in October 2003, and his widow is the 
appellant.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and August 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The Board 
remanded the case to the RO in June 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to the Veteran's death, he was service connected 
for gunshot wound, right thigh, residuals, moderate injury to 
groups XIV and XV, elevated to severe for muscle group 
involvement, 40 percent; left and right frozen foot, 30 
percent each; osteopenia of the left foot associated with 
frozen foot, 10 percent; and demineralization, right foot 
associated with frozen foot, right, 10 percent.  His combined 
rating was 90 percent.  

2.  In October 2003, the Veteran died from myocardial 
infarction due to congestive heart failure due to congestive 
cardiomyopathy.  Other significant conditions contributing to 
his death were chronic renal failure, chronic anemia, and 
Alzheimer's disease.  

3.  These disorders were not manifest in service and were 
unrelated to service, and cardiovascular-renal disease and 
primary anemia were not manifest to a degree of 10 percent 
within one year of service separation.  These disorders were 
not caused or aggravated by service-connected right thigh 
gunshot wound or frozen foot disabilities.  

4.  None of these service-connected disabilities caused or 
contributed substantially or materially to cause the 
Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

In the context of a claim for cause of death benefits, as in 
this case, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

Here, the duty to notify was satisfied through January 2004, 
September 2005, and July 2008 letters to the appellant that 
addressed all three notice elements.  The letters informed 
the appellant of the evidence required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant did not receive all 
necessary notice prior to the initial adjudication.  However, 
the lack of such a pre-decision notice is not prejudicial.  
Notice was provided prior to the last RO adjudication.  See 
Supplemental statement of the case, dated December 22, 2008.

Any deficiencies in VA's duties to notify the appellant 
concerning effective date for the cause of death claim are 
harmless, as service connection for the cause of the 
Veteran's death has been denied thus rendering moot any 
issues with respect to implementing an award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, and obtained a VA medical opinion in October 
2008.  Lay statements were submitted by the appellant.  VA 
has satisfied its assistance duties.


Cause of death

The Veteran died in October 2003.  At the time of his death, 
he was service connected for gunshot wound, right thigh, 
residuals, moderate injury to groups XIV and XV, elevated to 
severe for muscle group involvement, 40 percent; left and 
right frozen foot, 30 percent each; osteopenia of the left 
foot associated with frozen foot, 10 percent; and 
demineralization, right foot associated with right frozen 
foot, 10 percent.  His combined rating was 90 percent.  His 
death certificate indicates that he died from myocardial 
infarction due to congestive heart failure due to congestive 
cardiomyopathy in October 2003.  Other significant conditions 
contributing to his death were chronic renal failure, chronic 
anemia, and Alzheimer's disease.  

The appellant noted in July 2007 that the Veteran was 
service-connected for a thigh wound and cold injuries which 
caused circulation problems with his blood, and that he had 
had 3 major leg surgeries including aneurysms behind his 
right knee and groin.  

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, 
particularly, autopsy reports.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the Veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A.  § 1110; 38 C.F.R. § 
3.303.  Cardiovascular disease or primary anemia may be 
presumed to have been incurred in service if it is manifest 
to a degree of 10 percent within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service-connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  

The record is absent for any persuasive evidence showing that 
the Veteran's service-connected disabilities were the 
principal or a contributory cause of his death, or that they 
caused or aggravated the diseases which caused his death.  
Moreover, there is no indication that they affected vital 
organs.  

The death certificate indicates that the Veteran's death was 
due to cardiomyopathy, chronic renal failure, chronic anemia, 
and Alzheimer's disease.  

In February 2005, James Ensor, M.D. indicated that the 
Veteran, because of disability related to his thermal 
episodes from World War II and his cigarette smoking, 
combined to cause his steady deterioration through the years, 
for which even in his death this contributed.  The Veteran 
eventually died from complications related to congestive 
heart failure, hypertension, renovascular disease and renal 
failure, chronic obstructive pulmonary disease, diabetes 
mellitus, and Alzheimer's type dementia.  

In March 2006, Dr. Ensor noted that peripheral vascular 
insufficiency is frequently associated with coronary artery 
disease, the latter of which is associated with congestive 
failure.  Dr. Ensor stated that the Veteran clearly had his 
peripheral vascular insufficiency well in advance of any 
known coronary artery disease.  Trying to improve his 
circulation in his vascular tree was one of the items 
regarding his frost bite and damage in World War II.   

A VA medical opinion was obtained in October 2008.  The 
examiner reviewed the claims folder including the service 
medical records and noted that the Veteran had suffered 
thermal injury to his lower extremities and a gunshot wound 
to his right thigh in service.  The examiner also noted the 
disabilities for which service connection was in effect 
before the Veteran's death, and the diseases which caused the 
Veteran's death.  He also reviewed the appellant's July 2007 
statement and the February 2005 and March 2006 letters from 
Dr. Ensor.  He indicated that Dr. Ensor's citation of the 
frequent association of coronary artery disease and 
peripheral vascular disease implied that the Veteran's 
peripheral vascular disease may have been related to his 
frostbite and muscle damage from World War II but that Dr. 
Ensor did not give a rationale.  The examiner noted that a 
July 2002 discharge summary showed a prior history of 
arterial grafts in the legs as well as coronary artery bypass 
grafting, ischemic cardiomyopathy, and Alzheimer's dementia.  
A discharge summary from July 2001 had shown normal 
hematocrit at 42 and marked hypercholesterolemia and 
hypertriglyceridemia.  The Veteran had smoked in the past but 
had reported that he had quit smoking in 1981 or 1982 at the 
time of a VA examination in December 2002.  The examiner 
noted that searches using the keywords "cold injury, trench 
foot, vascular" yielded no articles linking atherosclerotic 
vascular or atherosclerotic peripheral vascular disease to 
prior cold injury of the lower extremities.  

The examiner's opinion was that it was not at least as likely 
as not that the Veteran's service-connected residuals of his 
gunshot wound to his right thigh or his residuals of frozen 
feet caused or contributed to his death.  While peripheral 
vascular disease and coronary heart disease frequently 
coexist and share a common pathophysiology of underlying 
atherosclerosis, the medical literature does not support a 
causal relationship between cold injury and the development 
of atherosclerotic vascular disease.  The Veteran's vascular 
disease resulted from combined risk factors of cigarette 
smoking, diabetes, and hyperlipidemia.  The examiner noted 
that one could pose a case that the Veteran's injuries might 
have predisposed him to vascular disease by imposing a 
sedentary lifestyle.  However, the examiner noted that it did 
not appear to be the case that the Veteran had a sedentary 
lifestyle as he maintained gainful employment until 
developing atherosclerotic vascular disease in the 1980s, 
some 30 years after service discharge.  Neither Dr. Ensor nor 
the medical literature presented evidence in support of a 
relationship between the Veteran's exposure to cold during 
service and his death or his heart disease.  The examiner 
noted that cigarette smoking was strongly linked to the 
development of peripheral vascular disease.  

The October 2008 VA medical opinion weighs more in showing 
that the Veteran's service-connected right thigh gunshot 
wound and cold injuries did not cause or contribute 
substantially and materially to the Veteran's death or cause 
or aggravate the Veteran's peripheral vascular disease or 
heart disease than the letters from Dr. Ensor suggesting that 
they did.  While Dr. Ensor felt that the Veteran's cold 
injuries and damage in his lower extremities from World War 
II caused his steady deterioration and/or contributed to his 
death, implied a relationship between the Veteran's frostbite 
and muscle damage and his peripheral vascular disease, and 
noted that trying to improve his peripheral circulation 
regarded his frostbite in World War II, he did not review any 
records from or treat the Veteran prior to about 1978 or 
provide an explanation for his statements, whereas the VA 
examiner reviewed the Veteran's claims folder and did a 
medical search and concluded that there was no support for a 
finding that there was a causal relationship between the 
Veteran's service-connected cold injury and his later 
developing atherosclerotic vascular disease.  The examiner 
also indicated that the Veteran's vascular disease resulted 
from factors other than the Veteran's service-connected 
gunshot wound, rather than from it.  He pointed out that the 
risk factors for his vascular disease were cigarette smoking, 
diabetes mellitus, and hyperlipidemia which the Veteran had, 
and that cigarette smoking was strongly linked to the 
development of peripheral vascular disease.

Under the circumstances, the Board finds that the 
disabilities for which the Veteran was service connected at 
the time of his death were not the principal or contributory 
cause of his death, that they did not cause or aggravate the 
Veteran's peripheral vascular or heart disease, and that 
debilitation from service-connected disabilities may not be 
assumed.  See 38 C.F.R. § 3.312(c).  Prejean v. West, 13 Vet. 
App. 444 (2000) (factors for determining probative value of 
medical opinions include their thoroughness and detail, 
whether they discussed why contrary opinions were not 
persuasive, and the opinion-writer's access to relevant 
records).

Because the Veteran was not service-connected for the 
conditions that caused his death and service connection would 
not have been warranted for them on a secondary basis under 
38 C.F.R. § 3.310, it is necessary to determine whether 
direct or presumptive service connection should have been 
established for them.  

Service medical records do not report diagnoses for any of 
the above disorders which the death certificate indicates 
caused the Veteran's death.  The medical records which have 
been submitted do not show any of them for years after 
service.  There had been a VA hospitalization in July 1958 
for orthopedic and other complaints.  The diseases causing 
the Veteran's death were not reported, and a hemogram was 
negative at that time.  The earliest treatment records 
submitted showing relevant diseases are dated in January 
1982, which is when coronary and peripheral artery disease 
were reported.  Dr. Ensor reported in October 1999 that 
arterial and venous peripheral vascular insufficiency had 
been treated as much as 20 years ago, but this was still many 
years after service.  

The VA examiner rendered medical opinions on anemia and renal 
disease in October 2008.  He felt that it was not at least as 
likely as not that anemia or renal disease had its onset 
during service or within one year after service discharge.  
While the Veteran had been noted to have vitreous opacities 
which suggested nephritis or pyelitis on VA examination in 
July 1946, and choroidal vessels were plainly visible, which 
happens with anemia a lot of the time according to the 1946 
examiner, the October 2008 examiner noted that that was 
speculative and that the examiner in July 1946 did not pursue 
laboratory testing to confirm them.  Also, the examiner in 
October 2008 noted that subsequent testing of hematocrit and 
creatinine was normal prior to the Veteran's development of 
advanced heart disease.  He felt that the Veteran had not had 
primary anemia, and noted that as recently as 7 years before 
the Veteran's death, he had had normal hematocrit.  He felt 
that the anemia referred to in the Veteran's death 
certificate was most likely due to advanced chronic heart 
disease and possibly renal disease as well.  He felt that it 
was unlikely that the Veteran's anemia and renal disease had 
their onset during service or within one year of his 
separation.  He also felt that the Veteran's renal disease 
was not related to service or to the one year period after 
service because the Veteran had had normal serum creatinine 
in 2001, and because renal disease in this case was most 
likely the result of the advanced cardiovascular disease.  No 
evidence shows that the Veteran's Alzheimer's disease was 
manifest in service or was related to service.  

Therefore, because the evidence shows that the Veteran's 
death was not caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established, the 
appellant's claim is denied.  While the appellant may feel 
that the Veteran's service-connected disabilities caused or 
contributed substantially and materially to his death or 
caused the disorders causing his death, she is a layperson, 
and so her opinions on medical matters such as these are not 
competent.  Medical expertise is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  The representative 
mentioned in March 2009 that Dr. Ensor had treated the 
Veteran for over 30 years and had stated in 2 different 
statements that the Veteran's cold injuries contributed to 
his heart condition and death.  The statements from Dr. Ensor 
have been thoroughly considered, but they are rejected as not 
as probative as those from the VA examiner in October 2008.  
The VA examiner reviewed the claims folder which contained 
service medical records and all available treatment records 
and did a search of medical literature to support conclusions 
reached, whereas Dr. Ensor provided no rationale, it is 
unclear what evidence he considered, and his statements about 
causation are not particularly clear.  The preponderance of 
the evidence is against the claim and the benefit of the 
doubt rule is not for application.  38 U.S.C.A. § 5107 (West 
2002).


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


